Case: 20-30181     Document: 00515667844         Page: 1     Date Filed: 12/09/2020




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                 December 9, 2020
                                  No. 20-30181
                                                                   Lyle W. Cayce
                                Summary Calendar                        Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Derrick Curry,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                            USDC No. 3:19-CR-70-1


   Before Wiener, Southwick, and Duncan, Circuit Judges.
   Per Curiam:*
          Derrick Curry pleaded guilty, pursuant to a written plea agreement, to
   possessing a firearm after felony conviction and was sentenced to 51 months
   of imprisonment. Prior to sentencing, months after Curry initially pleaded
   guilty and signed his plea agreement, the district court retook the plea


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-30181      Document: 00515667844           Page: 2    Date Filed: 12/09/2020




                                     No. 20-30181


   because Curry expressed concerns that the initial plea was entered in a
   witness room, not a courtroom. Prior to admonishing Curry at the second
   hearing, the district court explained that it had received the presentence
   investigation report (PSR) and that it intended to sentence Curry in
   accordance with what it told the prosecutor and defense counsel in chambers.
   On this basis, Curry contends that the district court violated Federal Rule of
   Criminal Procedure 11(c)(1), which prohibits district courts from
   participating in plea negotiations, when it advised Curry and his counsel of
   its intended sentence before the second plea hearing. He argues that it is
   reasonably probable that, but for the “highly coercive atmosphere” created
   by these statements, he would have gone to trial.
          As the parties agree, we review Curry’s claim for plain error because
   he did not object on this basis to the district court. United States v. Draper,
   882 F.3d 210, 215 (5th Cir. 2018). To establish plain error, Curry must show
   (1) an error, (2) that was “clear or obvious, rather than subject to reasonable
   dispute,” and (3) that affected his substantial rights. See Puckett v. United
   States, 556 U.S. 129, 135 (2009). “‘[A] defendant who seeks reversal of his
   conviction after a guilty plea, on the ground that the district court committed
   plain error under Rule 11, must show a reasonable probability that, but for the
   error, he would not have entered the plea.’” United States v. Davila, 569 U.S.
   597, 608 (2013) (quoting United States v. Dominguez Benitez, 542 U.S. 74, 83,
   (2004)). If these conditions are met, we have the discretion to correct the
   error and should do so if it (4) “seriously affects the fairness, integrity or
   public reputation of judicial proceedings.” Rosales-Mireles v. United States,
   138 S. Ct. 1897, 1905 (2018) (cleaned up).
          Here, even assuming that the district court committed an error that is
   clear or obvious, Curry fails to show that it affected his substantial rights. We
   consider the question “in light of the full record.” Davila, 569 U.S. at 612.
   Curry signed a plea agreement and entered a guilty plea months before the



                                          2
Case: 20-30181      Document: 00515667844           Page: 3   Date Filed: 12/09/2020




                                     No. 20-30181


   challenged statements. As Curry himself explains, the second plea hearing
   was held “out of an abundance of caution.” Finally, nothing in the record
   suggests the district court pressured or incentivized Curry by conveying a
   belief that a plea would be in his best interest. Given these facts, Curry fails
   to show a reasonable probability that he would have proceeded to trial but for
   the district court’s comments. See id., 569 U.S. at 608.
          AFFIRMED.




                                          3